Citation Nr: 0610714	
Decision Date: 04/14/06    Archive Date: 04/26/06

DOCKET NO.  04-20 224A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUES

1.  Entitlement to service connection for an eye disorder.

2.  Entitlement to a higher initial evaluation for diabetes 
mellitus, currently assigned a 20 percent disability 
evaluation. 

3.  Entitlement to an earlier effective date prior to May 28, 
2004 for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs

ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 


INTRODUCTION

The veteran served on active duty from June 1964 to June 
1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from May 2003 and March 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Newark, New Jersey.  The May 2003 rating 
decision denied service connection for an eye disorder.  That 
decision also granted service connection for diabetes 
mellitus and assigned a 20 percent disability evaluation 
effective from January 21, 2002.  The March 2005 rating 
decision granted entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disability effective from May 28, 2004.  The veteran appealed 
those decisions to BVA, and the case was referred to the 
Board for appellate review.  

The issues of entitlement to a higher initial evaluation for 
diabetes mellitus and of an earlier effective date for the 
grant of TDIU will be addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has not been shown to currently have an eye 
disorder that is causally or etiologically related to his 
military service.

CONCLUSION OF LAW

An eye disorder was not incurred in active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO did provide the appellant with 
notice of the VCAA in March 2003, prior to the initial 
decision on the claim in May 2003.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has been 
met and to decide the appeal would not be prejudicial to the 
claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In this case, the RO informed the veteran in the March 2003 
VCAA letter about the information and evidence that is 
necessary to substantiate his claim for service connection 
for an eye disorder.  Specifically, the letter stated that 
the evidence must show that that he had an injury in military 
service or a disease that began in, or was made worse during 
military service, or that there was an event in service that 
caused injury or disease; that he has a current physical or 
mental disability; and, that there is a relationship between 
his current disability and an injury, disease, or event in 
military service.  Additionally, the May 2004 Statement of 
the Case (SOC) and the October 2004 Supplemental Statement of 
the Case (SOC) notified the appellant of the reasons for the 
denial of his application and, in so doing, informed him of 
the evidence that was needed to substantiate his claim for 
service connection for an eye disorder.

In addition, the RO informed the veteran in the March 2003 
letter about the information and evidence that VA would seek 
to provide.  In particular, the letter stated that VA was 
required to make reasonable efforts to obtain the evidence 
necessary to support his claim and to assist in obtaining 
records, including medical records, employment records, and 
records from other Federal agencies.  The veteran was also 
informed that a VA examination would be provided or a medical 
opinion would be obtained if it was determined that such 
evidence was necessary to make a decision on the claim.  

The RO also informed the veteran about the information and 
evidence he was expected to provide.  Specifically, the RO 
told the veteran that he must provide enough information 
about his records so that VA could request them from the 
person or agency that has them.  The March 2003 letter also 
requested that he complete and return a VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs (VA), if there were private 
medical records that would support his claim.  In addition, 
the March 2003 letter informed the veteran that it was still 
his responsibility to support his claim with appropriate 
evidence.  

Although the VCAA notice letter that was provided to the 
appellant did not specifically contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  In this regard, the RO has informed 
the veteran in the rating decision, statement of the case 
(SOC), and supplemental statement of the case (SSOC) of the 
reasons for the denial of his claim and, in so doing, 
informed him of the evidence that was needed to substantiate 
that claim.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

In the present appeal, as discussed above, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection 
for an eye disorder, but he was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disability at issue.  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the veteran is not entitled to service connection for an eye 
disorder, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  

In addition, the duty to assist the appellant has also been 
satisfied in this case.  All available service medical 
records as well as VA medical records pertinent to the years 
after service are in the claims file and were reviewed by 
both the RO and the Board in connection with the veteran's 
claim.  The veteran was also afforded VA eye examinations in 
March 2003 and August 2004.  VA has assisted the veteran and 
his representative throughout the course of this appeal by 
providing them with a SOC and SSOC, which informed them of 
the laws and regulations relevant to the appellant's claim.  
For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the appellant in this case.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Initially, the Board notes that refractive error is excluded, 
by regulation, from the definition of disease or injury for 
which veteran benefits are authorized if incurred or 
aggravated in service. 38 C.F.R. §§ 3.303(c), 4.9.  Thus, 
regardless of the character or the quality of any evidence 
which the veteran could submit, a strictly developmental 
defect, such as refractive error, cannot be recognized as a 
disability under the terms of the VA's Schedule for Rating 
Disabilities and must be denied as a matter of law. See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); see also Winn 
v. Brown, 8 Vet. App. 510 (1996); Beno v. Principi, 3 Vet. 
App. 439 (1992).  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that 
service connection for an eye disorder is not warranted.  The 
veteran's service medical records are negative for any 
complaints, treatment, or diagnosis of an eye disorder.  In 
fact, his June 1968 separation examination found his eyes to 
be normal, and he did not seek treatment for such a disorder 
until many decades following his separation from service.  
Therefore, the Board finds that an eye disorder did not 
manifest in service or for many years thereafter.

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest complaints of an eye 
disorder, the Board notes that this absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the veteran had an injury or disease in service which 
resulted in chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many years between the 
period of active duty and the first complaints or symptoms of 
an eye disorder is itself evidence which tends to show that 
an eye disorder did not have its onset in service or for many 
decades thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  

In addition to the lack of evidence establishing that an eye 
disorder manifested during service or within close proximity 
thereto, the medical evidence does not show the veteran to 
have a current eye disorder that is related to his military 
service.  As discussed above, the veteran did have not any 
complaints, treatment, or diagnosis of an eye disorder for 
many years following his separation from service.  The Board 
does observe that VA medical records dated in February 2004 
show that the veteran was thought to be a "low risk 
[glaucoma] suspect, based on [cup-to-disc ratio] [each 
eye]"; however, a record dated in August 2004 indicated that 
the veteran was a "glaucoma suspect due to [cup-to-disc 
ratio]".  Medical Abbreviations:  24,000 Conveniences at the 
Expense of Communications and Safety 72 (11th ed. 2003)).  
However, no medical evidence shows a definite diagnosis of 
glaucoma or relates such a diagnosis, if any, to a disease or 
injury in service or to service-connected diabetes mellitus.  
Rather, the August 2004 treatment record noted that the 
veteran had "diabetes mellitus without retinopathy" and no 
medical evidence attributes an eye disorder to diabetes.  

The only evidence contained in the claims file relating an 
eye disorder to service is the veteran's own assertion that 
he currently has an eye disorder related to service, which he 
first raised when he filed his claim in January 2003.  The 
veteran is not a medical professional, and therefore his 
beliefs and statements about medical matters do not 
constitute competent evidence on matters of medical etiology 
or diagnosis and absent a professional medical opinion 
linking a current disorder to service, service connection 
cannot be granted.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Therefore, the Board finds that a preponderance 
of the evidence is against the veteran's claim for service 
connection for an eye disorder.  

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for an eye disorder is not warranted. 


ORDER

Service connection for an eye disorder is denied.


REMAND

Reasons for Remand:  To provide the veteran with a proper 
VCAA notification letter, to afford him a more recent VA 
examination, and to allow for the initial consideration of 
additional evidence by the RO.

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that the VA shall make reasonable efforts to notify a 
claimant of the evidence necessary to substantiate a claim 
and requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2005). Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the failure by the BVA to enforce 
compliance with the requirements of 38 U.S.C.A. § 5103(a) for 
the VA to inform a claimant of the information or evidence 
necessary to substantiate a claim, as well as to inform a 
claimant of which evidence the VA would seek to provide and 
which evidence the claimant is to provide, is remandable 
error.  In this case, it does not appear that the veteran has 
been adequately notified of the VCAA in connection with his 
claims for a higher initial evaluation for diabetes mellitus 
and for an earlier effective date for the grant of TDIU.  In 
this regard, the record contains a letter dated in March 
2003, which discusses the provisions of the VCAA and what 
evidence is necessary to establish service connection for 
diabetes mellitus.  However, that letter did not notify the 
veteran as to what evidence is necessary to substantiate his 
claim for a higher initial evaluation for diabetes mellitus.  
Similarly, the veteran was sent letters in October 2004 and 
February 2005 informing of the evidence necessary to 
establish entitlement to TDIU, but they did not indicate what 
evidence was necessary to establish an earlier effective 
date.   The Court has indicated that such specific notice is 
required to comply with the VCAA.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

Moreover, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was provided with notice of what 
type of evidence and information was needed to substantiate 
his claim for service connection for diabetes mellitus and 
for entitlement to TDIU, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or an effective date.  As those questions are involved 
in the present appeal, this case must be remanded for proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that includes an explanation as to the type of evidence that 
is needed to establish an effective date.  

In addition, the veteran has not been provided with the laws 
and regulations pertinent to his claim for an earlier 
effective date for the grant of TDIU.  Although the August 
2005 Statement of the Case (SOC) lists the provisions 
applicable to claims for total and permanent total ratings 
and unemployability, the Board notes that the SOC does not 
contain the laws and regulations pertaining to effective 
dates, namely 38 C.F.R. § 3.400.  

Further, the Board observes that the veteran was afforded a 
VA examination in September 2004 in connection with his claim 
for a higher initial evaluation for his diabetes mellitus.  
The September 2004 VA examiner indicated that claims file was 
not available for review and commented that there was no 
evidence of instability of blood sugars.  However, VA medical 
records dated in January 2005 indicate that his blood sugar 
control was poor and that he needed to be seen for further 
evaluation.  Therefore, the Board is of the opinion that a 
more recent VA examination is in order in this case for the 
purpose of ascertaining the current severity and 
manifestations of the veteran's service-connected diabetes 
mellitus.

Lastly, the Board notes that additional evidence has been 
received, which was not previously considered by the RO.  
Specifically, VA medical records dated from November 2004 to 
January 2005 have been obtained and associated with the 
claims file, which document treatment for the veteran's 
diabetes mellitus. However, a Supplemental Statement of the 
Case (SSOC) has not been issued for that issue, and the 
veteran has not submitted a waiver of the RO's initial 
consideration of the evidence.  The Board notes that the 
evidence is relevant to the issue on appeal, and, as such, 
the additional evidence must be referred to the RO for review 
and preparation of a Supplemental Statement of the Case, if a 
grant of the benefit sought is not made.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should send the veteran a 
VCAA letter in connection with his 
claims for a higher initial evaluation 
for diabetes mellitus and for an 
earlier effective date for the grant of 
TDIU.  The letter should inform him of 
the information and evidence that is 
necessary to substantiate the both 
claims; (2) inform him about the 
information and evidence that VA will 
seek to provide; (3) inform him about 
the information and evidence he is 
expected to provide; and (4) ask him to 
provide any evidence in his possession 
that pertains to the claim.  The letter 
should also include an explanation as 
to the information or evidence needed 
to establish a disability rating and an 
effective date, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506 (U.S. Vet. 
App. Mar. 3, 2006).  

2.  The RO should refer the veteran's 
claims folder to the September 2004 VA 
examiner or, if he is unavailable, to 
another suitably qualified VA examiner 
for an opinion as to the current 
severity and manifestations of the 
veteran's diabetes mellitus.  That 
examiner should be requested to review 
all pertinent records associated with 
the claims file and to comment on the 
severity of the veteran's service-
connected diabetes mellitus.  The 
examiner should comment as to whether 
the veteran requires insulin, restricted 
diet, and/or regulation of activities.  
It should also be noted whether the 
veteran has episodes of ketoacidosis or 
hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a 
month visits to a diabetic care 
provider.

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2005), copies of all 
pertinent records in the appellant's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review.

3.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished 
a Supplemental Statement of the Case 
(SSOC) and be afforded a reasonable 
opportunity to respond before the 
record is returned to the Board for 
further review.  The SSOC should set 
forth all applicable laws and 
regulations pertaining to each issue.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until he is notified.



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


